Title: To James Madison from Robert Brent, 17 November 1808
From: Brent, Robert
To: Madison, James



Sir
City of Washington Novr. 17th. 1808

The enclosed memorial was handed me during your absence from the City, with a request from the persons who have signed it that I would transmit it to you accompanied by such observations of the Character of Mr. Briscoe as my knowledge of him would authorise and an expression of my opinion as to the convenience it might afford to this City by the appointment of a Magistrate residing in the 1st. Ward which embraces all that part West of the Street leading by the offices of the Secys. of State and War.
It would be uncandid in me to say any thing of Mr. Briscoe, as derived from any intimate personal knowledge of him.  I can state however that when he first came to reside in this City, he brought with him, from the State of MaryLand, warm testimonials as to his Character which it was Stated he sustained with Credit, both as a private Citizen and as a Magistrate.  That he has Supported the good Character he brought with him the Memorial of his Neighbours herewith transmitted you affords ample testimony.
There is no doubt but that it will be a matter of great convenience to those who reside in the 1st. Ward of the City to have a Magistrate among them, the nearest to which they can now recur being either in George Town or to Doct Thornton.  I have the honor to be with great respect Sir Your Mo Obdt. Ser

Robert Brent

